Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 1 of 18 Page ID #:430



    1   DAWN SESTITO (S.B. #214011)
        dsestito@omm.com
    2   R. COLLINS KILGORE (S.B. #295084)
        ckilgore@omm.com
    3   O’MELVENY & MYERS LLP
        400 South Hope Street
    4   Los Angeles, California 90071-2899
        Telephone: (213) 430-6000
    5   Facsimile: (213) 430-6407
    6   Attorneys for Defendant
        Trader Joe’s Company
    7
    8
    9
   10                      UNITED STATES DISTRICT COURT
   11                     CENTRAL DISTRICT OF CALIFORNIA
   12                                  SOUTHERN DIVISION
   13
   14   DANA WEISS, an individual, and       Case No. 18-cv-01130-JLS-GJS
        all others similarly situated,
   15
                          Plaintiff,         MEMORANDUM OF POINTS AND
   16                                        AUTHORITIES IN SUPPORT OF
              v.                             MOTION TO DISMISS, OR, IN THE
   17
        TRADER JOE’S COMPANY, a              ALTERNATIVE, MOTION TO STRIKE
   18   California Corporation; and DOES 1   PLAINTIFF’S FIRST AMENDED
        through 10,                          COMPLAINT
   19
                          Defendant.
   20                                        Judge: Hon. Josephine L. Staton
   21                                        Courtroom: 10A
                                             Date: March 8, 2019
   22                                        Time: 10:30AM
   23
   24
   25
   26
   27
   28                                                         MEM. ISO MOT. TO DISMISS OR
                                                              STRIKE FIRST AMEND. COMPL.
                                                                        18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 2 of 18 Page ID #:431



    1                                            TABLE OF CONTENTS
    2                                                                                                                  Page(s)
    3   MEMORANDUM OF POINTS & AUTHORITIES ................................................. 1
    4   I. INTRODUCTION ................................................................................................ 1
    5   II. PROCEDURAL HISTORY ................................................................................. 2
    6   III. ARGUMENT ....................................................................................................... 5
    7       A. Legal Standard ............................................................................................... 5
    8       B. Plaintiff Fails to Plead Her pH-Level Allegation with the Required
               Particularity .................................................................................................... 5
    9
            C. Plaintiff Improperly Repleads Allegations This Court Held
   10          Nonactionable as a Matter of Law ............................................................... 10
   11       D. Plaintiff’s Other Conclusory Assertions Regarding the Product’s
               Alkalinity Do Not Support Her Claims ....................................................... 12
   12
        IV. CONCLUSION .................................................................................................. 14
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    i                       MEM. ISO MOT. TO DISMISS OR
                                                                                            STRIKE FIRST AMEND. COMPL.
                                                                                                      18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 3 of 18 Page ID #:432



    1                                          TABLE OF AUTHORITIES
    2                                                                                                                     Page(s)
    3   Cases
    4   Aloudi v. Intramedic Research Grp., LLC,
    5      729 Fed. App’x 514 (9th Cir. 2017) ...................................................................... 9

    6   Audette v. Int'l Longshoremen's & Warehousemen's Union,
          195 F.3d 1107 (9th Cir. 1999) ............................................................................. 11
    7
    8   Bell Atl. Corp v. Twombly,
           550 U.S. 544 (2007) ........................................................................................ 5, 10
    9
        Bitton v. Gencor Nutrientes, Inc.,
   10
           654 Fed. App’x 358 (9th Cir. 2016) ...................................................................... 9
   11
        Bonin v. Calderon,
   12     59 F.3d 815 (9th Cir. 1995) ................................................................................. 13
   13
        Brazil v. Dole Food Co.,
   14      935 F. Supp. 2d 947 (N.D. Cal. 2013)................................................................... 5
   15   Cafasso ex rel. United States v. Gen. Dynamics C4 Sys., Inc.,
   16     637 F.3d 1047 (9th Cir. 2011) ............................................................................... 6
   17   Comwest, Inc. v. Am. Operator Servs., Inc.,
          765 F. Supp. 1467 (C.D. Cal. 1991) ...................................................................... 5
   18
   19   Hunt v. Sunny Delight Beverages Co.,
          Case No. 8:18–cv–00557–JLS–DFM, 2018 WL 4057812 (C.D.
   20     Cal. Aug. 23, 2018) ............................................................................................... 5
   21
        In re Quaker Oats Maple & Brown Sugar Instant Oatmeal Litig.,
   22       Case No. CV 16–1442 PSG (MRWx), 2018 WL 1616053 (C.D.
   23       Cal. Mar. 8, 2018)................................................................................................ 13

   24   Kearns v. Ford Motor Co.,
          567 F.3d 1120 (9th Cir. 2009) ........................................................................... 5, 6
   25
   26   Route v. Mead Johnson Nutrition Co.,
          No. CV 12–7350–GW(JEMx), 2013 WL 658251 (C.D. Cal. Feb.
   27     21, 2013) ................................................................................................................ 9
   28
                                                                      ii                      MEM. ISO MOT. TO DISMISS OR
                                                                                              STRIKE FIRST AMEND. COMPL.
                                                                                                        18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 4 of 18 Page ID #:433



    1                                          TABLE OF AUTHORITIES
                                                     (continued)
    2                                                                                                                  Page(s)
    3   Semegen v. Weidner,
    4     780 F.2d 727 (9th Cir. 1985) ................................................................................. 6

    5   Tubbs v. AdvoCare Int’l, LP,
          Case No. CV 17–4454 PSG (AJWx), 2017 WL 4022397 (C.D. Cal.
    6
          Sept. 12, 2017) ....................................................................................................... 9
    7
        Turner v. City & Cty. of S.F.,
    8      788 F.3d 1206 (9th Cir. 2015) ............................................................................... 5
    9
        Union Pac. R.R. Co. v. Coast Packing Co.,
   10     236 F. Supp. 2d 1130 (C.D. Cal. 2002) ............................................................... 11
   11   Yumul v. Smart Balance, Inc.,
   12     733 F. Supp. 2d 1117 (C.D. Cal. 2010) ................................................................. 5
   13   Rules
   14   Fed. R. Civ. P. 12(b)(6) .............................................................................................. 5
   15   Regulations
   16   21 C.F.R 114.90 ...................................................................................................... 7, 8
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                            MEM. ISO MOT. TO DISMISS OR
                                                                    iii                     STRIKE FIRST AMEND. COMPL.
                                                                                                      18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 5 of 18 Page ID #:434



    1                  MEMORANDUM OF POINTS & AUTHORITIES
    2   I.    INTRODUCTION
    3         This Court’s Order to Plaintiff Dana Weiss was clear: Amend your
    4   complaint, focus on a single claim, and support that claim with something more
    5   substantial than internet research and your own home testing. But Plaintiff’s First
    6   Amended Complaint (“FAC”) defies those clear instructions. It rehashes a bevy of
    7   dismissed claims and, on the lone remaining issue, raises allegations that the Court
    8   warned were not only insufficient, but potentially grounds for sanctions.
    9         This Court already dismissed the bulk of Plaintiff’s claims regarding Trader
   10   Joe’s Alkaline Water, finding them nonactionable as a matter of law. The Court
   11   gave Plaintiff leave to amend a single claim, but Plaintiff’s FAC nevertheless
   12   recycles each of these non-actionable allegations. The Court also cautioned
   13   Plaintiff about using flimsy allegations to back the sole claim not already
   14   dismissed. And yet the FAC relies on the very allegations the Court warned about
   15   and likened to conspiracy theories questioning the moon landing. In light of
   16   Plaintiff’s ill-advised refusal to heed the Court’s Order dismissing the original
   17   Complaint, this Motion to Dismiss should be granted and the FAC dismissed with
   18   prejudice.
   19         First, Plaintiff’s factual support for her only actionable claim, that the
   20   Product falsely states its pH level, is just the sort of “rudimentary testing” and
   21   “internet” sources the Court “seriously question[ed].” Plaintiff alleges she tested
   22   the water at home with a meter, but pleads no facts to support that she complied
   23   with, for example, Food and Drug Administration guidance on operating and
   24   calibrating such pH meters. Plaintiff also cites a blog post from a company that
   25   sells in-home alkalizers (and thus competes with bottled alkaline water), reliance on
   26   which appears to violate Rule 11. The blog post asserts that three “reviewers”—
   27   “Mark,” “John,” and “Kiki Beckler”—reported that Trader Joe’s Alkaline Water
   28   tested at a pH lower than 9.5. Yet the blog post fails to indicate who these
                                                  1                 MEM. ISO MOT. TO DISMISS OR
                                                                     STRIKE FIRST AMEND. COMPL.
                                                                               18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 6 of 18 Page ID #:435



    1   “reviewers” are, when or how they tested the Alkaline Water, on what basis anyone
    2   could conclude their tests are reliable, or even that the product the “reviewers”
    3   tested was in all cases Trader Joe’s Alkaline Water. Plaintiff’s reliance on the blog
    4   post to plead fraud is questionable at best and grossly inadequate to meet her
    5   heightened pleading burden under Federal Rule of Civil Procedure 9(b).
    6         Second, the Court denied leave to amend Plaintiff’s other claims, yet
    7   Plaintiff repeats allegations and asserts new facts and arguments contending that
    8   Trader Joe’s made false health claims by using the phrases “refresh and hydrate”
    9   and “ionized to achieve the perfect balance” and by picturing plus signs on the
   10   label. This Court already considered and dismissed these allegations and made
   11   clear any amended complaint could not be based on these alleged
   12   misrepresentations. Plaintiff’s inclusion of these allegations and arguments violates
   13   the Court’s Order and constitutes an improper request for reconsideration.
   14         Finally, Plaintiff’s new allegations that Trader Joe’s 9.5+ pH water is not
   15   actually alkaline similarly fail because they do not rely on any alleged facts, have
   16   been resolved by the Court’s Order, or are contradicted by Plaintiff’s own
   17   allegations.
   18         For these reasons, Trader Joe’s respectfully seeks an order dismissing
   19   Plaintiff’s FAC with prejudice.
   20   II.   PROCEDURAL HISTORY
   21         On June 26, 2018, Plaintiff Dana Weiss filed a consumer class action against
   22   Trader Joe’s.1 (Compl. ¶ 2.) Plaintiff alleged that Trader Joe’s falsely advertised
   23
        1
   24    The Complaint alleged the following six causes of action: (1) breach of express
        warranty; (2) unjust enrichment; (3) violations of California’s Consumers Legal
   25   Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et seq.; (4) violations of
   26   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et
        seq.; (5) violations of California’s False Advertising Law (“FAL”), id. § 17500 et
   27   seq.; and (6) breach of implied warranty of merchantability in violation of Cal.
   28   Com. Code § 2314(2)(f).
                                                                   MEM. ISO MOT. TO DISMISS OR
                                                  2                STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 7 of 18 Page ID #:436



    1   its Alkaline Water (“the Product”) by labeling it (i) with hundreds of plus symbols
    2   and the words “ionized to achieve the perfect balance” and “refresh and hydrate”;
    3   and (ii) as having a pH of at least 9.5 when the pH was allegedly lower. (Compl. ¶¶
    4   2, 21, 23, 47.) Plaintiff argued the Product’s labeling amounted to “false health
    5   claim[s]” intended to mislead consumers into purchasing alkaline water at a
    6   premium price over ordinary bottled water. (Compl. ¶ 4.)
    7         The Court granted Defendant’s Motion to Dismiss on November 20, 2018.
    8   (Dkt. 23.) The Court found that “most of Defendant’s representations are
    9   nonactionable” under the California CLRA, UCL, and FAL because “they either
   10   amount to puffery or otherwise would not deceive a reasonable consumer as a
   11   matter of law.” (Order Granting Def.’s Motion to Dismiss “Order” at 5.)
   12   Specifically, the Court found: (i) the word “refresh” is a “vague, generalized
   13   assertion incapable of being proved false or of being reasonably interpreted as a
   14   statement of objective fact” (id. at 9); (ii) the plus symbols “make no specific or
   15   measurable claim and thus are mere puffery” (id.); (iii) the statement that the
   16   Product “hydrates” makes no claim “as a superior source of hydration” and Plaintiff
   17   “admits that the actual statement on the label—that the Water ‘hydrate[s]’—is true”
   18   (id. at 9–10); (iv) a reasonable consumer would understand the label’s claim that
   19   the Product “is purified through reverse osmosis then ionized to achieve the perfect
   20   balance” to mean that the Product, “not the consumer, is perfectly balanced” (id. at
   21   10); (v) the Product’s label “does not claim that there are any health benefits from
   22   any particular internal pH balance” (id. at 10); (vi) the label’s statement that “pH is
   23   the measure of acidity and alkalinity. The higher the pH, the greater the alkalinity”
   24   is a “scientific fact” that “would not deceive a reasonable consumer” (id. at 11); and
   25   (vii) statements in Trader Joe’s “Fearless Flyer” advertisement about the Product
   26   did not make representations about the Product’s health benefits, and the
   27
   28
                                                                    MEM. ISO MOT. TO DISMISS OR
                                                   3                STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 8 of 18 Page ID #:437



    1   advertisement’s claims that that the Product will “satisfy” and is “water and then
    2   some” are non-actionable puffery (id. at 12–13). 2
    3          The Court also found that Plaintiff “failed to plead” with the “particularity
    4   required under Federal Rule of Civil Procedure 9(b)” her claim that Trader Joe’s
    5   Product does not have a pH level of 9.5 or higher. (Id. at 5, 13–14.) The Court
    6   found the Complaint “devoid of any basis for [Plaintiff’s] assertion that the 9.5 pH
    7   representation is false.” (Id. at 14.) At the hearing on Trader Joe’s Motion to
    8   Dismiss the original Complaint, Plaintiff’s counsel indicated Plaintiff could plead
    9   support for her claim based on “videos on the internet” and “personally testing” the
   10   water. (Id. at 14.) The Court cautioned not only that it “seriously questions
   11   Plaintiff’s decision to bring this suit if the only support she has for this claim is
   12   what she has seen on the internet, or her own rudimentary testing,” but also that
   13   attorneys can be sanctioned for presenting “factual contentions [that] have [no]
   14   evidentiary support.” (Id. n.5.) Plaintiff’s allegations were insufficient under Rule
   15   9(b) because Plaintiff did not include any factual support in her Complaint and
   16   failed to plead as to when she observed the Product’s pH level at below 9.5—“was
   17   it when it was bottled, when it was purchased, or when it was consumed?” (Id. at
   18   14.)
   19          Finally, the Court dismissed Plaintiff’s allegations of breach of express
   20   warranty, breach of implied warranty of merchantability, and unjust enrichment.
   21   The Court found that the Product’s label makes no claims of providing superior
   22   health benefits compared to typical water and that Plaintiff failed to adequately
   23   plead her claim that the Product fails to offer a pH of 9.5 or higher. (Id. at 15–16.)
   24
   25   2
          Although the Court dismissed Plaintiff’s claims because Defendant’s
   26   representations would not deceive a reasonable consumer as a matter of law, the
        Court alternatively found that Plaintiff’s Complaint advanced, at least in part,
   27   “impermissible lack of substantiation claims.” (Order at 5.)
   28
                                                                      MEM. ISO MOT. TO DISMISS OR
                                                    4                 STRIKE FIRST AMEND. COMPL.
                                                                                18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 9 of 18 Page ID #:438



    1          The Court granted Plaintiff leave to amend, “but only as to the 9.5 pH
    2   balance representation” and counseled that any amended complaint “cannot be
    3   based on any alleged misrepresentation that the Court concluded was nonactionable
    4   as a matter of law.” (Id. at 5, 17.)
    5   III.   ARGUMENT
    6          A.    Legal Standard
    7          To survive a motion to dismiss under Federal Rule of Civil Procedure
    8   12(b)(6), a complaint must allege “enough facts to state a claim to relief that is
    9   plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007); see
   10   also Fed. R. Civ. P. 12(b)(6); Turner v. City & Cty. of S.F., 788 F.3d 1206, 1210
   11   (9th Cir. 2015). Claims that hinge on fraud, like those asserted here, must be
   12   pleaded with particularity under Rule 9(b). Kearns v. Ford Motor Co., 567 F.3d
   13   1120, 1125 (9th Cir. 2009) (applying Rule 9(b) to UCL and CLRA claims); Brazil
   14   v. Dole Food Co., 935 F. Supp. 2d 947, 963–64 (N.D. Cal. 2013) (applying Rule
   15   9(b) to CLRA, FAL, and UCL claims); see Comwest, Inc. v. Am. Operator Servs.,
   16   Inc., 765 F. Supp. 1467, 1470–71 (C.D. Cal. 1991). Under Rule 9(b)’s heightened
   17   pleading standard, the complaint must allege the “who, what, when, where, and
   18   how of the misconduct charged.” Hunt v. Sunny Delight Beverages Co., Case No.
   19   8:18–cv–00557–JLS–DFM, 2018 WL 4057812, at *5 (C.D. Cal. Aug. 23, 2018)
   20   (internal quotations and citations omitted); see also Kearns, 567 F.3d at 1124. The
   21   plaintiff must “set forth what is false or misleading about a statement, and why it is
   22   false.” Yumul v. Smart Balance, Inc., 733 F. Supp. 2d 1117, 1123 (C.D. Cal. 2010)
   23   (internal quotations and citations omitted).
   24          B.    Plaintiff Fails to Plead Her pH-Level Allegation with the Required
                     Particularity
   25
   26          The Court granted Plaintiff leave to amend on a single claim—the
   27   unsubstantiated assertion that the Product’s label misrepresents its pH level.
   28
                                                                    MEM. ISO MOT. TO DISMISS OR
                                                   5                STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 10 of 18 Page ID
                                   #:439


  1   Plaintiff again fails to plead a colorable case. Her only factual support for the
  2   assertion is a purportedly self-conducted pH test and a citation to a blog post:
  3   precisely the type of allegations the Court warned Plaintiff against relying on. As
  4   Plaintiff has proffered no expert testing, reports, or other plausible indications that
  5   the Product is anything other than 9.5 pH, claims predicated on that alleged
  6   misrepresentation fail and should be dismissed.3
  7         Plaintiff’s reliance on a blog post to allege that “[m]ost of the reviewers who
  8   tested Trader Joe’s Product found it to be at a pH of 6” is particularly outrageous.
  9   (FAC ¶ 68.) The blog post, which appears on the website of a company that sells
10    an in-home water alkalizer that competes with bottled alkaline water, concludes by
11    urging customers to buy the publisher’s own product rather than Trader Joe’s
12    Product. (See Declaration of Collins Kilgore in Support of Defendant Trader Joe’s
13    Company’s Motion to Dismiss, or, in the alternative, Motion to Strike FAC
14    (“Kilgore Decl.”), Ex. 2.) The blog post quotes unsourced complaints from three
15    vaguely identified reviewers—“Mark,” “John,” and “Kiki Beckler”— who it claims
16    tested the Product and found its pH was lower than advertised. (Id.) The blog post
17    includes the following “review” by “Mark”:
18          Two different bottles from two different stores. The label on the
19          bottles implies that the water inside is pH 9, alkaline. The water in
            both bottles measures pH 6.2, which is a slightly acid. Either the
20          bottles are not labeled correctly or the wrong water was bottled.
21          Caveat emptor. (Id.)
22
23    3
        Under Rule 9(b), a plaintiff must plead with particularity “what is false or
24    misleading about [the purportedly fraudulent] statement, and why it is false.”
      Cafasso ex rel. United States v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055
25    (9th Cir. 2011) (citation omitted); see Kearns, 567 F.3d at 1124. This “prevents the
26    filing of a complaint as a pretext for the discovery of unknown wrongs and protects
      potential defendants . . . from the harm that comes from being charged with the
27    commission of fraudulent acts.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.
28    1985).
                                                                   MEM. ISO MOT. TO DISMISS OR
                                                 6                 STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 11 of 18 Page ID
                                   #:440


  1   The blog quotes “John” as stating, “[i]f you’re gonna buy bottled water, and you
  2   have acid reflux, this is the way to go. Mine ‘TESTED’ at 9.” (Id.) The “review”
  3   by “Kiki Beckler” states:
  4         I tested several batches with two different brands of ph test strips and
            ALL BOTTLES tested at around 6.5. That wouldn’t be a problem
  5         except for the fact that Trader Joe’s clearly has it labeled ph 9.5 plus.
            (Id.)
  6
  7   The blog post does not indicate who the “reviewers” are, when or how they tested
  8   the Product, or even that the product tested was in all cases Trader Joe’s Product.
  9   For instance, “Mark” and “John” do not mention Trader Joe’s, and “Mark”
10    describes alkaline water that “implies” a pH of 9 while Trader Joe’s Product is
11    labeled as 9.5 pH. (Id.) Even if the “reviewers” actually tested the Product, it is
12    unlikely the results of those tests were accurate. One “reviewer,” “Kiki Beckler,”
13    claims to have tested the Product using paper testing strips, which do not provide
14    reliable results for alkaline substances. See 21 C.F.R. 114.90 (providing that
15    colorimetric methods like pH indicator paper may only be used if the tested
16    substance is acidic and has a pH of 4.0 or lower) (emphasis added). It is difficult to
17    fathom that blind reliance on a blog post asserting unspecified, unverified testing
18    can satisfy Rule 11’s requirement to conduct an “inquiry reasonable under the
19    circumstances” before filing a complaint. Plaintiff’s reliance on the blog post is
20    made more outrageous by the Court’s deep skepticism, expressed during oral
21    arguments on the Motion to Dismiss, about the adequacy of such information: “So
22    now you think that the attorney’s obligation to investigate before they allege is
23    going to be satisfied by an [i]nternet search? I can find things that say we never
24    really landed on the moon, too.” (Mot. to Dismiss Hearing Tr. at 16:7-11 (Nov. 2,
25    2018).)
26          Plaintiff’s own purported testing of the Product similarly falls short. Plaintiff
27    claims to have tested the Product at her home using a “PH-02 ‘pen type pH meter’
28
                                                                  MEM. ISO MOT. TO DISMISS OR
                                                7                 STRIKE FIRST AMEND. COMPL.
                                                                            18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 12 of 18 Page ID
                                   #:441


  1   made by manufacturer Zacro” within a week of purchasing the Product. (FAC ¶¶
  2   65–67.) She provides no details about how the testing was conducted, how the
  3   Product was stored and handled after purchase, how many bottles she tested, or
  4   other indications that her testing method was sound. These oversights call into
  5   question the validity of Plaintiff’s test and her conclusion that Trader Joe’s has
  6   falsely represented the pH of its Product.
  7         For example, Plaintiff pleads no facts to suggest that her home testing of the
  8   Product conforms to guidance from the Food and Drug Administration in its
  9   regulations on pH testing. The FDA recommends that for each measurement of
10    food substances a pH meters be put through a rigorous preparation and calibration
11    process that includes the following steps: (i) allow the instrument to warm up
12    before performing testing; (ii) immerse the instrument in a 4.0 pH buffer or freshly
13    prepared 0.05 molar potassium acid phthalate buffer solution for one minute to
14    calibrate the meter until the meter is balanced to the pH of the buffer for at least two
15    successive trials; (iii) following calibration, rinse and blot (not wipe) the
16    instrument; (iv) make sure both the sample and the instrument are both at room
17    temperature or at the same temperature and that the sample is well-mixed; and (v)
18    immerse the instrument in the sample, taking at least two measurements to ensure
19    the sample is homogeneous. 21 C.F.R. 114.90. The agency also recommends
20    “clean[ing] and standardiz[ing] the instrument frequently” because other tested
21    substances can foul the instrument. Id.
22          Plaintiff’s home testing falls short of the FDA’s recommendations. For
23    example, Plaintiff alleges that she used her meter to test tap water. (FAC ¶ 66.) If
24    she had tested tap water or any other substance more acidic than 9.5 pH before
25    testing the Product, she would have tainted the sample unless she cleaned and
26    recalibrated the meter in between samples. She does not indicate that she properly
27    calibrated her meter with a buffer solution, blotted the meter dry, made sure that the
28
                                                                   MEM. ISO MOT. TO DISMISS OR
                                                   8               STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 13 of 18 Page ID
                                   #:442


  1   Product was well mixed and at room temperature before testing, or that she
  2   performed successive tests and obtained an identical result.
  3         Plaintiff’s FAC includes no independent lab tests, scientific studies, or
  4   reports corroborating her home testing—materials Plaintiff has had ample time to
  5   commission.4 See Aloudi v. Intramedic Research Grp., LLC, 729 Fed. App’x 514,
  6   516 (9th Cir. 2017) (dismissing plaintiff’s false advertising claims when plaintiff
  7   failed to present any “scientific testing of the actual [] product or a product with the
  8   same active ingredients” establishing the falsity of defendant’s statements); Bitton
  9   v. Gencor Nutrientes, Inc., 654 Fed. App’x 358, 361–62 (9th Cir. 2016) (plaintiff
10    sufficiently alleged false advertising when he appended to his complaint an “expert
11    report” disproving defendants’ claims); Tubbs v. AdvoCare Int’l, LP, Case No. CV
12    17–4454 PSG (AJWx), 2017 WL 4022397, at *6 (C.D. Cal. Sept. 12, 2017)
13    (dismissing plaintiff’s false advertising claims when plaintiff cited three articles
14    that failed to reference the defendant’s product); Route v. Mead Johnson Nutrition
15    Co., No. CV 12–7350–GW(JEMx), 2013 WL 658251, at *4–6 (C.D. Cal. Feb. 21,
16    2013) (dismissing plaintiff’s false advertising claims when she cited “one paper”
17    discussing evidence supporting and against defendant’s product representations).
18          Finally, the FAC asserts that the Product’s pH level degrades over time
19    because “[d]egradation of pH ions is an accepted fact.” (FAC ¶¶ 72–75.) But
20    Plaintiff provides no source for this assertion and alleges no facts indicating that the
21    pH in the Product degrades at all or has degraded to a pH of less than 9.5 at the time
22    of consumption by any putative class members.
23
24
25    4
       Plaintiff sent notice of her claim to Trader Joe’s over two years ago. (See FAC
26    Ex. 9 at 1.) In that time, she has opted not to commission testing by a laboratory or
      expert, even after the Court advised at the November 2, 2018 hearing and in its
27    Order that more is required than Plaintiff’s own “rudimentary testing.” (Order at
28    14, n.5.)
                                                                   MEM. ISO MOT. TO DISMISS OR
                                                 9                 STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 14 of 18 Page ID
                                   #:443


  1         These 9.5 pH allegations fail to meet the heightened pleading requirements
  2   imposed by Rule 9(b).5 Plaintiff’s home testing together with an unsubstantiated
  3   blog post do not plead a sufficient basis that the pH of the Product has been
  4   misrepresented. The 9.5 pH claims should be dismissed with prejudice.
  5         C.     Plaintiff Improperly Repleads Allegations This Court Held
                   Nonactionable as a Matter of Law
  6
  7         Flouting the Court’s clear directive that an amended complaint be limited to
  8   the 9.5+ pH claim, Plaintiff’s FAC improperly realleges the same
  9   misrepresentations already found to be nonactionable. (See Order at 5.) In fact,
10    Plaintiff admits that she presents allegations at Paragraphs 23–64 of the FAC about
11    the Product’s alleged health representations merely to “preserve the record, and to
12    avoid any legal argument that the perceived basis of leave to amend had been
13    misconstrued.” (FAC ¶ 2.)
14          Plaintiff’s defunct claims that the Product promises health benefits by
15    displaying terms like “refresh,” “hydrate,” and “achieve the perfect balance” have
16    nothing to do with Plaintiff’s assertion that the Product’s pH level representation is
17    fraudulent. For example, Plaintiff asserts that the Product “provides no health
18    benefit or hydration improvement,” (compare Compl. ¶ 20, with FAC ¶ 77), that
19    statements in Trader Joe’s Fearless Flyer are false and misleading (compare Compl.
20    ¶ 22, with FAC ¶ 79), and that the statements “ionized to achieve the perfect
21    5
        The allegations also fail to satisfy the pleading standards of Federal Rule of Civil
22    Procedure 8 because they do not plausibly indicate that the representation of the
      Product’s alkalinity is false. See Twombly, 550 U.S. at 570 (requiring plaintiff to
23    allege “enough facts to state a claim to relief that is plausible on its face”). It is
24    much more likely that Plaintiff’s testing was inadequate, and that the blog post by a
      seller of a competing product does not reflect reliable tests of the product, than that
25    Trader Joe’s is systematically misstating the alkalinity of its Product. Without
26    alleging that Plaintiff conducted methodical and reliable testing of multiple samples
      of the Product from multiple lots, or any other facts indicating that Trader Joe’s is
27    engaging in widespread fraud as to the alkalinity of its Product, the plausible
28    inference is that Plaintiff’s home testing was simply inaccurate. See id.
                                                                  MEM. ISO MOT. TO DISMISS OR
                                                10                STRIKE FIRST AMEND. COMPL.
                                                                            18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 15 of 18 Page ID
                                   #:444


  1   balance,” “refresh and hydrate,” and the “hundreds of plus symbols,” are false or
  2   misleading (compare Compl. ¶¶ 21–22, with FAC ¶¶ 78–79). Plaintiff attempts to
  3   bolster these dismissed claims by attaching to the FAC numerous articles related to
  4   the health benefits and/or risks of alkaline water. (FAC ¶¶ 2, 23–29, 32–33; Exs.
  5   1–7, 10–11.) Those articles have nothing to do with the actual pH level of the
  6   Product, and Plaintiff admits to pleading them merely to preserve the record. (Id.)
  7         Plaintiff’s FAC also makes improper legal arguments designed to relitigate
  8   arguments the Court already rejected. For example, Plaintiff argues that: (1) her
  9   claims are not substantiation claims (FAC ¶¶ 7, 44–46, 80); (2) she relied on her
10    understanding that the Product would help her “achieve perfect ‘balance’” (id. ¶
11    11); (3) “perfect balance” refers to the customer’s internal pH (id. ¶¶ 41–43); (4)
12    the terms “perfect balance” and “satisfy” are not puffery (id. ¶¶ 47–48, 111, 114,
13    161); (5) the terms “balance” and “hydrate and refresh” are false and misleading
14    (id. ¶¶ 49–53, 105, 114, 162); (6) the Product promised health benefits that it did
15    not provide (id. ¶¶ 60–63, 76); and (7) the Product does not “hydrate” (id. ¶ 114).
16          These allegations violate the Court’s Order and constitute an improper
17    request for reconsideration that meets none of the requirements of the Local Rules.
18    See Local Rule 7–18 (limiting grounds for motions to reconsider, including (1) “a
19    material difference in fact or law” that could not have been known to a reasonably
20    diligent moving party before the Court entered its decision; (2) the “emergence of
21    new material facts or a change of law”; or (3) the Court’s failure to consider
22    material facts). As “master of [her] claim,” Plaintiff had sufficient opportunity to
23    present the factual and legal arguments necessary to support her claims. See
24    Audette v. Int’l Longshoremen’s & Warehousemen’s Union, 195 F.3d 1107, 1111
25    (9th Cir. 1999); Union Pac. R.R. Co. v. Coast Packing Co., 236 F. Supp. 2d 1130,
26    1137–38 (C.D. Cal. 2002) (“[A] mere attempt by [the moving party] to reargue its
27    position by directing this Court to additional law and argument[s] which [it] clearly
28
                                                                 MEM. ISO MOT. TO DISMISS OR
                                                11               STRIKE FIRST AMEND. COMPL.
                                                                           18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 16 of 18 Page ID
                                   #:445


  1   could have made earlier, but did not . . . is not the purpose of motions for
  2   reconsideration under Local Rule 7–18”) (internal quotations and citations omitted).
  3   To the extent any claims are based on misrepresentations already dismissed with
  4   prejudice, they should be dismissed again and struck from the FAC.
  5         D.       Plaintiff’s Other Conclusory Assertions Regarding the Product’s
                     Alkalinity Do Not Support Her Claims
  6
  7         Plaintiff’s unfounded assertion that using ionization to increase pH balance
  8   cannot create “alkaline water” is not only immaterial (given that it inherently
  9   concedes the pH level is heightened) but also fails to rely on any alleged facts, has
10    been resolved by the Court’s Order, and is contradicted by Plaintiff’s own
11    allegations.
12          Plaintiff asserts that “electrolysis alone . . . that results in higher pH, does not
13    make water more alkaline.” (FAC ¶ 54.) As an initial matter, this allegation
14    appears directed at supporting Plaintiff’s claim that the Product falsely claims to
15    “achieve the perfect balance” and thus should be struck because Plaintiff did not
16    have leave to amend as to that claim.6 (Order at 10–11.) The allegation is
17    immaterial to the pH 9.5 claim because even if it were true that a higher pH is not
18    more “alkaline,” that would not imply that the stated pH of 9.5+ is false. The Court
19    has already found that it is an accepted fact that a higher pH has more alkalinity.
20    (Order at 11.) And despite Plaintiff’s protestations that a higher pH does not make
21    water more alkaline (FAC ¶ 54), Plaintiff’s own source for this assertion explains
22
23    6
        Similarly, Plaintiff alleges that the pH scale on the back of the Product is
24    “affirmatively false because many sources for tap water are composed of a pH
      greater than 7, and even at pH of 9, naturally, whereas the consumer is led to
25    believe through the scale, the Product provides benefits, in reality, it does not.”
26    (FAC ¶ 57.) Plaintiff’s assertion that overstating the difference between the pH of
      tap water and the Product implies health claims is futile given that the Court has
27    already ruled that the Product’s representation of higher alkalinity does not
28    constitute a health claim. (Order at 11.)
                                                                    MEM. ISO MOT. TO DISMISS OR
                                                 12                 STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 17 of 18 Page ID
                                   #:446


  1   that water with a pH of 9.5 is “10,000%” more alkaline than water at a pH of 6.5.
  2   (Kilgore Decl. Ex. 2 at 3–4.)
  3         Plaintiff also argues that ionized water is a “sales fiction” and that because
  4   Trader Joe’s water is ionized, it cannot be “alkaline” as alkalinity must come from
  5   “metallic ions of some kind—most commonly sodium, calcium, or magnesium.”7
  6   (FAC ¶ 56.) To the extent Plaintiff makes this allegation to assert that the label’s
  7   use of the term “alkaline” is affirmatively false, the allegation fails for the simple
  8   reason that the Product contains electrolytes—including magnesium—which are
  9   exactly the sort of “metallic ions” Plaintiff concedes produce alkalinity.
10    (Declaration of Matt Sloan in Support of Defendant Trader Joe’s Company’s
11    Motion to Dismiss, or, in the alternative, Motion to Strike FAC (“Sloan Decl”), Ex.
12    1.)
13           Because none of these allegations support Plaintiff’s assertion that the
14    Product’s claim to have a pH of 9.5+ or to be “alkaline” is false and misleading,
15    and given Plaintiff’s inability to save her complaint through amendment, the FAC
16    should now be dismissed without leave to amend. Bonin v. Calderon, 59 F.3d 815,
17    845 (9th Cir. 1995) (“Futility of amendment can, by itself, justify the denial of a
18    motion for leave to amend.”); In re Quaker Oats Maple & Brown Sugar Instant
19    Oatmeal Litig., Case No. CV 16–1442 PSG (MRWx), 2018 WL 1616053, at *5
20    (C.D. Cal. Mar. 8, 2018) (denying plaintiffs leave to amend their first amended
21    complaint alleging false advertising when plaintiffs failed to cure the original
22    complaint’s deficiencies specifically noted by the court).
23
24
25
26
      7
       Plaintiff also asserts without any factual basis that “[p]ure water . . . is too
27    unconductive to undergo significant electrolysis by ‘water ionizer’ devices.” (FAC
28    ¶ 56.)
                                                                   MEM. ISO MOT. TO DISMISS OR
                                                 13                STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 30-1 Filed 01/16/19 Page 18 of 18 Page ID
                                   #:447


  1   IV.   CONCLUSION
  2         Trader Joe’s respectfully seeks an order dismissing Plaintiff’s First Amended
  3   Complaint with prejudice.
  4
      Dated: January 16, 2019                  DAWN SESTITO
  5
                                               O’MELVENY & MYERS LLP
  6
  7
  8
                                               By: /s/ Dawn Sestito
  9
                                                     Dawn Sestito
10                                             Attorneys for Defendant
                                               TRADER JOE’S COMPANY
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               MEM. ISO MOT. TO DISMISS OR
                                              14               STRIKE FIRST AMEND. COMPL.
                                                                         18-CV-01130-JLS-GJS
